Long, J.
(dissenting)'. This case was before this Court at the October term, 1890, and is found reported in 83 Mich. 386.
Upon the former trial defendant had verdict and judgment by direction of the court. The judgment was reversed by this Court, and a new trial ordered. The case has again been tried in the Wayne circuit court, where the plaintiff had verdict and judgment by direction of the court. The facts are fully stated in the former opinion, and no new or additional facts are now presented by this record. » i
We can only reiterate what was said in the former opinion, that the action is not brought to recover, against a stockholder as such, but upon the agreement to pay the sum of $5,000 to the use of the corporation thereafter to be organized, and for the purposes named in the contract.
Counsel for defendant present their brief, which, in effect, is a reargument of the questions raised and decided upon the former hearing, and we do not feel called upon to repeat or reargue the questions which were there decided. We must adhere to our former opinion.
The judgment should be affirmed,
Morse, J., concurred with Long, J.